Name: Commission Regulation (EEC) No 2739/93 of 4 October 1993 fixing definitively the aid for cotton applicable from 1 June to 31 August 1993 for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 10 . 93No L 248/2 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2739/93 of 4 October 1993 fixing definitively the aid for cotton applicable from 1 June to 31 August 1993 for the 1993/94 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 1 0 of Protocol 4 on cotton, as amended by the Act of Accession of Spain and Portugal, and in particular Protocol 14 annexed thereto, and by Council Regulation (EEC) No 1553/93 ('), Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 1 554/93 (3), and in particular Article 5 ( 1 ) thereof, Having regard to the opinion of the Monetary Committee, Whereas, in the absence of a regulation determining any reduction in the aid for the 1993/94 marketing year, under the maximum guaranteed quantity arrangements, the amounts of aid applicable from 1 June to 31 August 1993 have been calculated using a provisional reduction ; Whereas Commission Regulation (EEC) No 2420/93 (4) fixes the reduction in the aid for the 1993/94 marketing year ; Whereas certain of these provisional aid amounts were fixed in line with the guide price proposed by the Commission to the Council for the 1993/94 marketing year ; whereas those amounts, fixed subject to the provi ­ sions of the Council's decisions, had to be fixed in this way owing to the absence of the regulation fixing the guide price for the 1993/94 marketing year ; whereas the guide price was fixed by Council Regulation (EEC) No 1555/93 (*) and reduced by Commission Regulation (EEC) No 2044/93 (*) as a consequence of the monetary realignments ; Whereas the aid amounts applying provisionally for cotton should accordingly be fixed definitively, HAS ADOPTED THIS REGULATION : Article 1 The aid amounts for unginned cotton given in Commis ­ sion Regulations (EEC) No 1313/93 0, (EEC) No 1456/93 0, (EEC) No 1 699/93 (9), (EEC) No 1748/ 93 (10), (EEC) No 1867/93 (n), (EEC) No 1984/93 (12), (EEC) No 2077/93 O3), (EEC) No 2120/93 (14), (EEC) No 2185/ 93 (1S), (EEC) No 2243/93 (l  ¬) and (EEC) No 2372/93 (17) are hereby replaced by the amounts set out in the Annex hereto and shall apply as definitive amounts with effect from the date of entry into force of each Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 October 1993 . For the Commission Rene STEICHEN Member of the Commission o OJ No L 154, 25. 6. 1993, p. 24. (*) OJ No L 185, 28. 7. 1993, p . 16. o OJ No L 132, 29. 5. 1993, p. 68. (8) OJ No L 142, 12. 6. 1993, p. 54. 0 OJ No L 159, 1 . 7. 1993, p . 51 . H OJ No L 161 , 2. 7. 1993, p. 31 . (") OJ No L 170, 13. 7. 1993, p. 26. Ã  2) OJ No L 180, 23. 7 . 1993, p. 44. (13) OJ No L 187, 29. 7. 1993, p. 50. (u) OJ No L 191 , 31 . 7. 1993, p. 50. (1S) OJ No L 195, 4. 8 . 1993, p. 40. (1S) OJ No L 200, 10. 8 . 1993, p. 38. (17) OJ No L 217, 27. 8 . 1993, p. 34. O OJ No L 154, 25. 6. 1993, p. 21 . (2) OJ No L 211 , 31 . 7. 1981 , p . 2. 0 OJ No L 154, 25. 6 . 1993, p. 23. (4) OJ No L 222, 1 . 9 . 1993, p. 37. 6. 10. 93 Official Journal of the European Communities No L 248/3 ANNEX Aid for unginned cotton (ECU per 100 kg) Regulation (EEC) No Amount of aid 1313/93 64,554 1456/93 65,075 1699/93 65,319 1748/93 64,339 1867/93 63,988 1984/93 63,099 2077/93 63,563 2120/93 63,485 2185/93 63,848 2243/93 64,286 2372/93 63,921